Ellison, J.
This is an action of replevin, begun in the circuit court of Jackson county, to recover possession of one bay horse and a certain carriage described in the petition. Plaintiff’s claim is based on a chattel mortgage. The defendant resisted plaintiff’s case by the claim of a liveryman’s lien, under section 6730, Revised Statutes, 1889. The trial court found for defendant.
We think the judgment can not be sustained. In the first place, defendant’s account, upon which his liveryman’s lien is predicated, is for keeping the horse and carriage. An unnamed and unascertained part of the account is for keeping the carriage, which J we gather from the record, was -a “five glass landau,” with lamps, etc. There is nothing to show what part of the account was for the horse and what part for the carriage; and as for the latter, there is no lien, defendant should not have had judgment. The statute gives to the livery stable keeper, for keeping and boarding a horse, a lien on the horse and on “any vehicle, harness, *351or equipment coming into his possession therewith.” But it does not give a lien on any of this property for keeping anything but the animal. While there is a lien on both horse and carriage for keeping the horse, there is no lien on either, for keeping the carriage. There being, therefore, no way to distinguish between the sum claimed for the carriage and that claimed for the horse, the judgment for defendants was not proper.
The judgment must be reversed for the further reason that defendant instituted his action on the same account to enforce his lien thereon, against the mortgagor as defendant, before a justice of the peace. There was personal service of such mortgagor defendant. This plaintiff appeared and set up his rights under his mortgage, under what was styled in the proceeding as an interplea. To these proceedings it seems the parties appeared and the judgment of the justice was against this defendant (plaintiff in that case) on the lien, but for him on the account merely. Defendant, however, now insists that the justice had no jurisdiction to determine the lien, since, as defendant contends, it was a matter in equity and justices have no jurisdiction of actions in equity. We are not inclined to this view of the matter. This plaintiff was, in reality and in effect, made a party defendant in the cause before the justice. The lien of the chattel mortgage and the lien of the livery stable keeper were each legal liens and not dependent upon equitable principles, or equity jurisdiction, for enforcement. A justice of the peace has jurisdiction of actions wherein a liveryman claims a lien; and so he has of actions wherein .title or right to possession may be claimed under a chattel mortgage. We are of the opinion that the judgment should be reversed and cause remanded to *352the circuit court, with directions to enter up judgment for plaintiff for the property replevined and for nominal damages.
All concur.